DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 02/10/2022 is acknowledged. Claims 20 and 30 are amended; claims 21, 23 and 31 are canceled and claim 32 is new. 
Claims 20, 22, 24-30 and 32 are pending.

Objections/Rejections Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Note that any previous objections or rejections over claims 21, 23 and 31 are hereby withdrawn in response to Applicant’s cancelation of those claims.

Claim Objections
The objection to claim 20 for following informalities is withdrawn in response to Applicant’s amendment adding a period (.) at the end of the claim.

Claim Rejections - 35 USC § 103
The rejection of claims 20, 22 and 24-30 under 35 U.S.C. 103 as being unpatentable over Arce (WO 2013020996, published 02/14/2013—on IDS filed 08/04/2020) in view of Sheikha et al. (J Hum Reprod Sci. 2011; 4: 86-90; printable version available from https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3205539/?report=printable; 13 pages total—on IDS filed 08/04/2020) is withdrawn in response to Applicant’s amendment of the claims to incorporate the limitations of now canceled claims 21 and 31, which were not rejected under this statute, into independent claims 20 and 30.

Double Patenting
The following rejections of claims 20, 22 and 24-30 on the ground of nonstatutory double patenting are withdrawn in response to Applicant’s amendment of the claims to incorporate the limitations of now canceled claims 21 and 31, which were not rejected for obviousness type double-patenting, into independent claims 20 and 30.
Claims 1-14 of U.S. Patent No. 10,660,938
Claims 1-29 of U.S. Patent No. 9,694,052 in view of Sheikhha et al.
Claims 1-29 of U.S. Patent No. 10,624,953 in view of Sheikhha et al. 
Claims 18-41 of copending Application No. 17/285,314 in view of Sheikkha et al. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance. First, see the above-withdrawn rejections. Second, the prior art does not teach or suggest a nexus between FSH dose and the combination of FSHR position 680 variants and AMH levels. As was previously noted, Nelson et al. (Human Reproduction, 2009; 24: 867-875—on IDS filed 08/04/2020) teach an ovarian stimulation protocol for treating infertility in an assisted reproduction environment, wherein anti-Mullerian hormone (AMH) is measured and patients are stratified according to the results into four groups (see p. 868, right column under “Materials and Methods”; Table I at p. 869 of Nelson and colleagues). Nelson ties ovarian response to AMH levels. Arce (of record) also teaches a method in which AMH level is used to determine dose.  The prior art of Sheikhha et al. (of record) teaches that women with a Ser/Ser mutation at position 680 of the FSH receptor do not respond normally to FSH stimulation, with 46.7% of these women having poor response and 53.3% having excessive response (see abstract; p. 6 of the printable pdf). Further, Sheikhha et al. teach that to a lesser degree, women with an Asn/Ser mutation can also result in either a too low or too high response (see p. 7 of the printable pdf). Thus, Sheikhha et al. teach that the gene polymorphism at position 680 of FSHR is associated with variations in how patients respond to FSH stimulation, but does not by itself predict whether a patient is a high or low responder. Indeed, the prior art of Sheikhha et al. does not teach or suggest how to predict whether a response to FSH stimulation will be too high or too low based upon a gene polymorphism. The patients in the amended instant claims have AMH levels between 15-44.9 pmol/L, which would be put them in the high responder according to the methods of Nelson et al. and Arce. The combination Nelson/Arce and Sheikhha et al. do not teach or suggest a nexus between determining the dose of FSH using the combination of FSHR position 680 variants and AMH levels.
Zalata et al. (Andrologia, 2008; 40: 392-397) teaches that decreased seminal AMH levels in males is “associated with the Asn/Ser and Ser/Ser variants of FSHR (N680S) gene [rather] than with Asn/Asn” (see p. 396, left column, penultimate paragraph). The abstract by Salim et al. (“Polycystic ovary syndrome and peripheral anti-Müllerian hormone levels in relation to follicle stimulating hormone receptor polymorphisms” in Human Fertility, (June 2011) Vol. 14, No. 2, pp. 63. Abstract Number: P086. Meeting Info: 7th Biennial Conference of the UK Fertility Societies: The Association of Clinical Embryologists, British Fertility Society and the Society for Reproduction and Fertility) discloses patterns in ovulation induction by clomiphene citrate response, FSHR mutations, polycystic ovary syndrome (PCOS) and AMH levels. Salim et al. report that women with PCOS who are unresponsive to clomiphene citrate are more likely (53%) to have the Asn/Ser FSHR variant than either the Ser/Ser or Asn/Asn variants, although it was not statistically significant. After controlling for AMH levels, Salim et al. conclude that “allelic variants of the FSHR gene are associated with PCOS rather than the AMH levels,” thus do not teach or suggest a nexus between FSHR gene polymorphisms at residue 680 and the AMH levels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 20, 22, 24-30 and 32 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649